Taylor, J.,
dissenting. — I am unable to concur in the opinion of the majority of the court in this case, for the following reasons: The defendant was tried and convicted upon an agreed stipulation of facts. By this stipulation, it was expressly agreed that the defendant was not in the employ of the interdicted foreign insurance company; *229that he received no salary or' other remuneration from such company and did no service for them, but that he was organizer for the secret benevolent order of Owls, and received his pay from the new members alone, that he procured for that secret order. The agreed facts also showed that the Lodge, or “Nest,” as it is called, of Owls for whom the defendant worked, had some agreement with the interdicted insurance company by which such members of such Lodge or Nest of Owls as were approved by such Lodge or Nest received from such foreign insurance company a certificate of death benefits from such insurance company.
The statute, it is true, prohibits either direct or indirect employment by or performance in this State of any services for such interdicted insurance company, interdicted because of non-compliance with the laws regulating foreign insurance companies. But, I do not think that the incidental benefits that accrue to such insurance company from its wholesale insurance of the members of this Lodge or Nest of Owls, is such an indirect rendering of service for such insurance company by this defendant when he in good faith simply solicits men to join or become members of such order of Owls, as is contemplated by the statute. To violate a criminal law, there must be a criminal intent.
If the defendant was in good faith exerting his efforts solely in the interest of procuring membership in the order of Owls and had no sort of connection with or interest in such insurance company, and had no intention of rendering it any service in what he did to procure members for the order of Owls, then I do not think that the unintended and purely incidental benefits that might have accrued to such insurance company from its contract with such Nest of Owls to insure all or some of its *230recommended members, is a violation of the statute. If it is then every individual who of his own accord makes application to such Nest of Owls to become a member thereof, renders, pr& tanto, the same incidental service to such interdicted insurance company. In the absence of any intimation or showing in the case that the order of Owls is an invention of and in reality a silent partner in the business of such foreign insurance company, I do not think that the defendant is shown to have violated the law.